DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
	Claims 1 and 9 are currently amended.  Claims 1-4, 9-11, 13, 14, 16 and 17 are pending review in this action.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 30 November 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9-11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2004-031270, hereinafter Ogata in view of U.S. Pre-Grant Publication No. 2004/0076877, hereinafter James, U.S. Patent No. 5,948,562, hereinafter Fulcher and Korean Patent Publication No. 2010-0035944, hereinafter Choi.
Regarding claim 1, Ogata teaches a battery pack (p. 2, last paragraph and figure 6). The battery pack includes a pouch-type battery cell (1) (p. 3, 1st paragraph). The pouch-type battery cell (1) includes a pouch case (100) having an upper case (100U) and a lower case (100L) (p. 2, 1st paragraph and figures 2 and 3). 
The battery pack also includes a controller (p. 3, 1st paragraph). The controller is configured to detect the voltage of the pouch-type battery cell (1), therefore it is a “voltage sensor”.
Voltage detection lines (15b, 15c, “sensing wires”) connect the battery cell (1) and the controller (“voltage sensor”) (p. 3, 1st paragraph and figure 6a).
The battery cell (1) includes voltage detection terminals (11b and 11c, “sensing leads”) each connected to an electrode foil (104 and 105, “electrode tab”) (p. 2, 2nd paragraph and figure 4).
The voltage detection terminals (11b and 11c, “sensing leads”) extend outside the battery cell (1) through openings (“sensing holes”) formed in a sealing portion (103) of the battery cell (1) (figures 1 and 4).
Ogata fails to teach: 1) that each opening is a through hole in both upper and lower surfaces of the pouch case; and 2) a receptacle connected to the end of each 
 Regarding 1), forming an electrical connection with an internal component via a through hole in a pouch case is a known configuration in the art. See, e.g. James who teaches openings (7) through both an upper and lower surface of the laminate pouch case (3) of an electrochemical cell for the purpose of establishing an electrical connection with a conductive component inside the pouch case (paragraphs [0099, 0103, 0111, 0120] and figure 2). 
Similarly, Fulcher teaches forming apertures (50 and 60) through both an upper and lower surface of the pouch case of an electrochemical cell for the purpose of establishing an electrical connection with a conductive component inside the pouch case (col.5, lines 25-36 and figure 2). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form through holes in the upper case (100U) and the lower case (100L) for the purpose of connecting voltage detection lines (15b, 15c, “sensing wires”) to the voltage detection terminals (11b and 11c, “sensing leads”) and thereby forming a more compact assembly without undue experimentation and with a reasonable expectation of success.
Regarding 2), Choi teaches a voltage sensing part including a receptacle (16) connected to voltage sensing wire (21). The receptacle (16) is fitted to battery cell lead nd and 3rd paragraph and figures 5-6). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a receptacle having tongs to connect the voltage detection lines (15b, 15c, “sensing wires”) to the voltage detection terminals (11b and 11c, “sensing leads”) without undue experimentation and with a reasonable expectation of success.
It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to accommodate the tongs (“contact portions”) in the through holes in the upper case (100U) and the lower case (100L) for the purpose of directly contacting the voltage detection terminals (11b and 11c, “sensing leads”). 
Given that the tongs (“contact portions”) are accommodated in the through holes and are intended to contact the voltage detection terminals (11b and 11c, “sensing leads”), it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to shape and size them to correspond to the through holes.
Regarding claim 2, Ogata teaches that the battery cell (1) is a bidirectional drawing-type battery cell. The battery cell (1) has two electrode tabs (1b and 1c, “leads”).  The two electrode tabs (1b and 1c, “leads”) are drawn in opposite directions (p.2, 2nd paragraph, figures 1 and 4).
claim 3, Ogata teaches that each voltage detection terminal (11b and 11c, “sensing lead”) is located adjacent to one of the electrode tabs (1b and 1c, “electrode leads”) (figures 1 and 4).
Regarding claim 4, Ogata teaches that voltage detection line (15b, “sensing wire”) connects voltage detection terminal (11b, “sensing lead”) to the controller (“voltage sensor”) and voltage detection line (15c, “sensing wire”) connects the adjacent electrode tab (1c, “electrode lead”) to the controller (“voltage sensor”).
Regarding claim 9, Ogata teaches a battery cell (1). The battery cell (1) includes an electrode assembly having a pair of electrode foils (104 and 105, “electrode tabs”). A pair of electrode tabs (1b and 1c, “leads”) are connected to the pair of electrode foils (104 and 105, “electrode tabs”) (p. 2, 2nd paragraph and figures 1-4).
A pouch case (100) accommodates the electrode assembly and is sealed such that the electrode tabs (1b and 1c, “leads”) are exposed outside the pouch case (p. 2, 1st and 2nd paragraphs and figures 1 and 2).  The pouch case (100) has an upper case (100U) and a lower case (100L) (p. 2, 1st paragraph and figures 2 and 3). 
The battery cell (1) includes voltage detection terminals (11b and 11c, “sensing leads”) each connected to an electrode foil (104 and 105, “electrode tab”) (p. 2, 2nd paragraph and figure 4).
The voltage detection terminals (11b and 11c, “sensing leads”) extend outside the battery cell (1) through openings (“sensing holes”) formed in a sealing portion (103) of the battery cell (1) (figure 1).
Ogata fails to teach: 1) that each opening is a through hole in both upper and lower surfaces of the pouch case; and 2) a receptacle connected to the end of each 
Regarding 1), forming an electrical connection with an internal component via a through hole in a pouch case is a known configuration in the art. See, e.g. James who teaches openings (7) through both an upper and lower surface of the laminate pouch case (3) of an electrochemical cell for the purpose of establishing an electrical connection with a conductive component inside the pouch case (paragraphs [0099, 0103, 0111, 0120] and figure 2). 
Similarly, Fulcher teaches forming apertures (50 and 60) through both an upper and lower surface of the pouch case of an electrochemical cell for the purpose of establishing an electrical connection with a conductive component inside the pouch case (col.5, lines 25-36 and figure 2). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form through holes in the upper case (100U) or the lower case (100L) for the purpose of connecting voltage detection lines (15b, 15c, “sensing wires”) to the voltage detection terminals (11b and 11c, “sensing leads”) and thereby forming a more compact assembly without undue experimentation and with a reasonable expectation of success.
Regarding 2), Choi teaches a voltage sensing part including a receptacle (16) connected to voltage sensing wire (21). The receptacle (16) is fitted to battery cell lead nd and 3rd paragraph and figures 5-6). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a receptacle having tongs to connect the voltage detection lines (15b, 15c, “sensing wires”) to the voltage detection terminals (11b and 11c, “sensing leads”) without undue experimentation and with a reasonable expectation of success.
It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to accommodate the tongs (“contact portions”) in the through holes in the upper case (100U) and the lower case (100L) for the purpose of directly contacting the voltage detection terminals (11b and 11c, “sensing leads”).
Given that the tongs (“contact portions”) are accommodated in the through holes and are intended to contact the voltage detection terminals (11b and 11c, “sensing leads”), it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to shape and size them to correspond to the through holes.
Regarding claim 10, Ogata teaches that the battery cell (1) is a bidirectional drawing-type battery cell. The battery cell (1) has two electrode tabs (1b and 1c, “leads”).  The two electrode tabs (1b and 1c, “leads”) are drawn in opposite directions (p.2, 2nd paragraph, figures 1 and 4).
claim 11, Ogata teaches that each voltage detection terminal (11b and 11c, “sensing lead”) is located adjacent to one of the electrode tabs (1b and 1c, “electrode leads”) (figures 1 and 4).
Regarding claim 13, Ogata as modified by James teaches that the voltage detection terminals (11b and 11c, “sensing leads”) do not extend outside of the through hole (“sensing hole”).
Regarding claim 14, Ogata as modified by James teaches that the through hole (“sensing hole”) is a circular opening (col. 5, lines 34-36).
Regarding claim 16, Ogata as modified by James teaches that the voltage detection terminals (11b and 11c, “sensing leads”) do not extend outside of the through hole (“sensing hole”).
Regarding claim 17, Ogata as modified by James teaches that the through hole (“sensing hole”) is a circular opening (James’s figure 1).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of the Ogata, James, Fulcher and Choi references was found to address the amended claims.
As detailed in the present office action, the combination of the Ogata, James, Fulcher and Choi references teaches a receptacle connected to the end of each voltage detection line (15b, 15c, “sensing wire”), which is in direct contact with and elastically presses both surfaces of the corresponding voltage detection terminal (11b and 11c, “sensing lead”) and includes a pair of contact portions accommodated in the through 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759